OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, and case remitted to the Appellate Division, Fourth Department, for consideration of the facts and issues raised but not passed upon on the appeal to that court. Defendant expressly consented, in the presence of counsel, to waiver of the CPL 310.10 jury sequestration requirement (People v Webb, 78 NY2d 335).
Concur: Chief Judge Wachtler and Judges Kaye, Hancock, Jr., Titone and Bellacosa. Taking no part: Judges Simons and Alexander.